Order filed June 20, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-15-00283-CR
                                  __________

                            JOEL RUBIO, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-44,736


                                     ORDER
      This appeal has become stalled due to the failure of Joel Rodriguez, the court
reporter for the 161st District Court, to prepare and file in this court the reporter’s
record. The reporter’s record was originally due on February 8, 2016. Rodriguez
has filed four requests for extensions, three of which were granted and one of which
was granted in part. We granted Rodriguez’s fourth request on May 13, 2016, and
we directed that the reporter’s record be filed on or before June 8, 2016. As of today,
Rodriguez has not filed the reporter’s record in this cause.
      By this order, Joel Rodriguez is ORDERED to file the reporter’s record
in this cause on or before 5:00 p.m. on June 27, 2016. If the reporter’s record has
not been filed by that time, Rodriguez may be required to appear in person before
the Eleventh Court of Appeals to show cause why he should not be held in contempt
of court for his failure to file the record as ordered herein.


                                                       PER CURIAM


June 20, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            2